TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-95-00312-CR






Paul W. Kimmell, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT OF BURNET COUNTY


NO. M8702, HONORABLE MARTIN McLEAN, JUDGE PRESIDING







PER CURIAM


	A jury found appellant guilty of tampering with government records.  Tex. Penal
Code Ann. § 37.10 (West 1994).  The county court assessed punishment at incarceration for one
year and a $4000 fine.

	Appellant represents himself, as he did at trial.  In response to this Court's notices,
appellant indicated that he does not intend to file a statement of facts or a brief.  Tex. R. App. P.
53(m) and 74(l).  We have examined the transcript and find no error that should be considered
in the interest of justice.

	The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Jones and B. A. Smith

Affirmed

Filed:   September 13, 1995

Do Not Publish